Title: To James Madison from John Dawson, 24 November 1798
From: Dawson, John
To: Madison, James


Dear Sir!
Alexandria November 24th. 1798.
I am thus far on my way to Philadelphia, from whence I shall write to you as soon as I have any thing worthy communicating—in the mean time I will thank you for your sentiments about the situation of M. Lyon, and what steps we ought to take as it regards the constitution, and policy.
I have some reason to think that another attempt will be made to expel him. Accept my best wishes!
J Dawson.
